DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in present Application No. 16/908,779 filed 06/23/2020.

Information Disclosure Statement
The information disclosure statements filed 06/23/2020 and 11/11/2021 have been submitted for consideration by the Office. They have been placed in the application file and the information referred to therein have been considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Gerald Stevens on 12/14/2021.


Proposed Examiner’s Amendments for 16/908,779
1.  (Currently Amended) An electronic component module comprising:
a board;
a first electronic component mounted on the board, the first electronic component being a heating element;
a second electronic component including:
a body including a first surface and a second surface on an opposite side from the first surface;
a first terminal electrode extending continuously from the first surface to the second surface; and
a second terminal electrode extending continuously from the first surface to the second surface and independent of the first terminal electrode in terms of potential; wherein
the second electronic component is mounted on the board, with the first surface facing the board;
a heat transfer portion is disposed on the second surface of the second electronic component, the heat transfer portion being connected to both the first terminal electrode and the second terminal electrode, with the first terminal electrode and the second terminal electrode being maintained independent of each other in terms of potential; and
a heat dissipation portion is connected to the board via the first terminal electrode, the second terminal electrode, and the heat transfer portion.

 15.  (Currently Amended) A method for manufacturing an electronic component module, the method comprising:
mounting a first electronic component on a board, the first electronic component being a heating element;

a body including a first surface and a second surface on an opposite side from the first surface;
a first terminal electrode extending continuously from the first surface to the second surface; and
a second terminal electrode extending continuously from the first surface to the second surface and independent of the first terminal electrode in terms of potential;
the second electronic component including a heat transfer portion on the second surface, the heat transfer portion being connected to both the first terminal electrode and the second terminal electrode, with the first terminal electrode and the second terminal electrode being maintained independent of each other in terms of potential;
the second electronic component being mounted on the board, with the first surface facing the board; and
producing a heat dissipation portion connected to the board via the first terminal electrode, the second terminal electrode, and the heat transfer portion.

Allowable Subject Matter
Claims 1-20 are allowed.

The prior art taken either in singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art of record fails to teach a combination of all the claimed features as presented in independent claim 1 with the allowable feature being; An electronic component module comprising: a board;
a first electronic component mounted on the board, the first electronic component being a heating element; a second electronic component including: a body including a first surface and a second surface on an opposite side from the first surface; a first terminal electrode extending continuously from the first surface to the second surface; and a second terminal electrode extending continuously from the first surface to the second surface and independent of the first terminal electrode in terms of potential; wherein the second electronic component is mounted on the board, with the first surface facing the board; a heat transfer portion is disposed on the second surface of the second electronic component, the heat transfer portion being connected to both the first terminal electrode and the second terminal electrode, with the first terminal electrode and the second terminal electrode being maintained independent of each other in terms of potential; and a heat dissipation portion is connected to the board via the first terminal electrode, the second terminal electrode, and the heat transfer portion.
          Therefore, claim 1 and its dependent claims 2-13 are allowed.

          Also, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 14 with the allowable feature being; An electronic component unit comprising: an electronic component including: a body including a first surface and a second surface on an opposite side from the first surface; a first terminal electrode extending continuously from the first surface to the second surface; and a second terminal electrode extending continuously from the first surface to the second surface and independent of the first terminal electrode in terms of potential; and a heat transfer portion disposed on the second surface of the electronic component, the heat transfer portion being connected to both the first terminal electrode and the second terminal electrode, with the first terminal electrode and the second terminal electrode being maintained independent of each other in terms of potential.
          Therefore, claim 14 is allowed.

          Furthermore, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 15 with the allowable feature being; A method for manufacturing an electronic component module, the method comprising: mounting a first electronic component on a board, the first electronic component being a heating element; mounting a second electronic component on the board, the second electronic component including: a body including a first surface and a second surface on an opposite side from the first surface; a first terminal electrode extending continuously from the first surface to the second surface; and a second terminal electrode extending continuously from the first surface to the second surface and independent of the first terminal electrode in terms of potential; the second electronic component including a heat transfer portion on the second surface, the heat transfer portion being connected to both the first terminal electrode and the second terminal electrode, with the first terminal electrode and the second terminal electrode being maintained independent of each other in terms of potential; the second electronic component being mounted on the board, with the first surface facing the board; and
producing a heat dissipation portion connected to the board via the first terminal 
electrode, the second terminal electrode, and the heat transfer portion.
          Therefore, claim 15 and its dependent claims 16-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN NG whose telephone number is (571)270-3131. The examiner can normally be reached Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/SHERMAN NG/Primary Examiner, Art Unit 2847